Citation Nr: 1020811	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than February 14, 
2007, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

(The issue of entitlement to an increased rating for 
posttraumatic stress disorder (PTSD), rated 50 percent 
disabling, is the subject of a separate decision) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the RO.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in his 
February 2010.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied the 
Veteran's claim for service connection for "nerves".  
Although properly notified, he did not file a timely appeal 
to this decision.

2.  In February 2007, the Veteran filed his claim to reopen 
his appeal regarding entitlement to service connection for 
PTSD (originally claimed as "nerves") and in an April 2007 
rating decision, the RO granted the Veteran service 
connection for PTSD, effective February 14, 2007, the date 
his claim to reopen his appeal concerning PTSD was received.


CONCLUSION OF LAW

The criteria for an effective date prior to February 14, 
2007, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2007.  The letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for PTSD in a 
notice of disagreement, no further duty to inform him of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
March 2007.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore. 
38 U.S.C.A. § 5110(a).  In cases involving claims to reopen, 
the effective date is the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Factual Background and Analysis

In a November 1971 rating decision, the RO denied the 
Veteran's claim for service connection for "nerves."  He 
was notified of this decision by a letter dated November 11, 
1971, and sent to his address of record.  The Veteran did not 
appeal this decision.  Thus, the decision is final.  38 
C.F.R. § 20.1103 (2009).

Subsequent to that rating action, the Veteran submitted an 
application for a claim for service connection for PTSD 
(nerves) on February 14, 2007.  It was following this 
submission that VA subsequently awarded service connection 
for PTSD, effective February 14, 2007, the date of receipt of 
his request to reopen his claim for service connection for 
PTSD.  He asserts that he should be awarded such benefit as 
of 1971, the year he initially filed his claim for 
entitlement to service connection for "nerves."  In this 
regard, the Veteran contends that he never received 
notification of the action taken on the 1971 claim.

The Board is aware that the Veteran contends he never 
received the November 1971 notification of the action(s) 
taken on his original claim for entitlement to service 
connection for "nerves."  However, the Board notes that 
notice regarding a VA examination scheduled for October 6, 
1971, was mailed to his address in Arkinda, Arkansas as was 
the November 1971 notice letter that his claim had been 
denied.  The Veteran also listed that same address in 
Arkansas on a May 1972 VA medical examination report.  

In this regard, the Board notes that there is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  It must be presumed that VA properly discharged its 
official duties by properly handling claims submitted by the 
Veteran.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the Veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  In 
this case, the only evidence indicating the VA did not 
properly discharge its duties is the Veteran's statement that 
he did not receive notice of action(s) taken in his initial 
claim in 1971.   As noted, these statements alone are not 
sufficient to rebut the presumption of regularity.  

The Board has thoroughly reviewed the evidence of record 
between November 1971 and February 2007 to see if the Veteran 
filed a claim, an informal claim, or expressed a written 
intent to file a claim for service connection for PTSD and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. §§ 3.1(p), 3.155 (2009).  

In this case, there is no basis to grant an effective date 
prior to February 14, 2007, for the award of service 
connection for PTSD.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later"); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a 
claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen"); Sears v. Principi, 16 Vet. App. 
244, 248 ("The Court thus holds that the effective-date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed").

The Veteran is not without recourse.  He may still file a 
claim for clear and unmistakable error (CUE) in the November 
1971 decision which denied entitlement to service for claimed 
"nerves."  See 38 C.F.R. § 3.105 (2009).

However, under the arguments advanced at this time, there is 
no legal basis for an earlier effective date.  Accordingly, 
the claim on the basis set out above, is denied.


ORDER

An effective date earlier than February 14, 2007, for the 
award of service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


